Citation Nr: 1614364	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scleroderma, to include as due to exposure to chemical agents.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  He served in the Republic of Vietnam from March 4, 1970 to January 23, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was before the Board in January/February 2013, at which time it was remanded for additional development.  After the issuance of a July 2013 supplemental statement of the case, this matter has been remitted to the Board for further appellate review.

In March 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January/February 2013 remand, the Board directed the AOJ to provide the Veteran with a VA examination to be conducted by a rheumatologist.  Despite this, in June 2013, the Veteran underwent a VA examination that was administered by a Certified Registered Nurse Practitioner-Board Certified.

In the January/February 2013 remand, the Board noted that the Veteran submitted an excerpt from a scholarly textbook chapter on scleroderma that was co-authored by Dr. Medsger, the Veteran's private treating physician.  The article suggested     an etiological link between the Veteran's alleged in-service chemical exposure 

(namely, trichloroethylene (TCE)) and his scleroderma.  Dr. Medsger also submitted an opinion wherein he indicated that the Veteran's scleroderma had       an "atypical nature," including severe thickening of skin of the fingers, an excessive amount of calcinosis, and the absence of a scleroderma-specific blood antibody.  As part of the June 2013 VA opinion, the VA examiner stated that "there is no research to support the claim that TCE causes scleroderma."  The examiner did not discuss, or even reference, the excerpt co-authored by Dr. Medsger.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Additionally, in the January/February 2013 remand, the Board indicated that the record included evidence showing that the Veteran was treated for symptoms of scleroderma as early as 1986.  Moreover, the Board observed that a December 1970 service treatment record demonstrated that the Veteran complained of and was treated for a rash on his back and chest, which had been present for 25 days.  The examiner was specifically requested to comment on the significance, if any, of the December 1970 service treatment report.  Despite this, the June 2013 VA examiner stated that the Veteran was first diagnosed with scleroderma in the 1990s, without mentioning the 1986 symptoms.  The examiner also did not reference or discuss the significance of the December 1970 service treatment record.  Id.

For these reasons, the Board finds that an additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA rheumatologist to obtain opinions concerning the claim for service connection for scleroderma.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Based on a review of the evidence of record, to include the examination findings and the Veteran's statements, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's scleroderma is related to the Veteran's active duty, to include in-service exposure to TCE and herbicides.  

In so doing, the examiner must specifically address:
(a) the December 1970 service treatment records concerning a rash with a 25-day history; 
(b) post-service treatment records showing that the Veteran was treated for scleroderma as early as 1986; and (c) Dr. Medsger's opinion and the excerpt he co-authored.

The examiner must provide a complete rationale for all opinions expressed.  

2.  Thereafter, the claim must be re-adjudicated.  If the remanded claim remains denied, the AOJ must issue a supplemental statement of the case, and afford the Veteran an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals   for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

